Citation Nr: 1743418	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-00 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability manifested by numbness and
tingling of the hands.

2.  Entitlement to service connection for stress fractures of the feet.

3.  Entitlement to service connection for a temporomandibular joint (TMJ) disorder.

4.  Entitlement to service connection for a hernia of the abdominal wall. 

5.  Entitlement to a rating in excess of 50 percent for a rectocele.

6.  Entitlement to a rating in excess of 20 percent for a cystocele before June 25, 2016, and in excess of 40 percent thereafter.  
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a two rating decisions of the VA RO.  A November 2009 rating decision denied service connection for a disability manifested by numbness and tingling of the hands, stress fractures of the feet, a TMJ disorder, and a hernia of the abdominal wall.  A March 2010 rating decision granted service connection for a rectocele and cystocele and granted a single 50 percent rating for both disabilities.  A January 2015 rating decision later granted separate 50 percent and 20 percent ratings for rectocele and cystocele, respectively.   An August 2016 rating decision increased the rating for cystocele to 40 percent effective June 25, 2016.   

This appeal has previously been before the Board, most recently in November 2015, when it remanded the Veteran's claims for increased ratings for a rectocele and a cystocele, in part, in order to obtain an opinion from VA's Director of the Compensation and Pension Service addressing an extraschedular rating of the Veteran's disabilities.  Such an opinion was not obtained.  The Board notes, however, that pursuant to an August 2016 rating decision, the Veteran has been awarded a combined 100 percent schedular rating throughout the period on appeal.  The Veteran's total schedular rating has rendered the consideration of an extraschedular rating moot.  Therefore, the Board will proceed to address the Veteran's claims for an increased rating for a rectocele and a cystocele, notwithstanding the absence of an extraschedular opinion.  The Board's adjudication of these issues does not prejudice the Veteran.

The Board otherwise finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In November 2015, the Board also remanded the issues of service connection for numbness and tingling of the feet, urinary incontinence, allergies, stress fractures of the legs, a right ankle disability, papillary necrosis, a left knee disability, a nerve injury of the right cheek, a left breast disability, hemorrhoids and rectal bleeding, heart palpitations, a left cheek disability, paving stone disability of the right eye, a right hip disability, a disability manifested by pelvic pain, fecal incontinence, an acquired psychiatric disability and a right thumb disability.  An August 2016 rating decision granted service connection for radiculopathy of the bilateral lower extremities, urinary incontinence (included in the rating of the Veteran's service-connected cystocele), allergies (in the form of a grant of service connection for maxillary sinusitis), a right ankle disability, papillary necrosis, a bilateral knee disability (to include stress fractures of the legs), a nerve injury of the right cheek, a left breast disability, hemorrhoids and rectal bleeding, heart palpitations, a left cheek disability, a paving stone disability of the right eye, a right hip disability, a disability manifested by pelvic pain, fecal incontinence, posttraumatic stress disorder, and major depressive disorder.  An October 2016 rating decision granted service connection for a right thumb disability.  

When an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must then be timely filed to initiate appellate review of downstream issues such as the rating assigned for the disability or the effective date of service connection.  The grants of service connection extinguished these issues before the Board.  Therefore, the above-described claims for service connection are no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board notes that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In the instant case, however, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU because it is not suggested that the Veteran is unable to obtain or maintain substantially gainful employment as a result of her service-connected disabilities.  Indeed, the evidence indicates that the Veteran has remained employed as a paralegal since filing her claims.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.



FINDINGS OF FACT

1.  The Veteran does not have a disability manifested by numbness and
tingling of the hands, stress fractures of the feet, a TMJ disorder, or a hernia of the abdominal wall.  

2.  The Veteran's rectocele is rated 50 percent disabling, which is the maximum schedular rating allowable when a rectocele exists as a surgical complication of pregnancy.  

3.  Before June 25, 2016, the Veteran's cystocele did not result in: a) the use of an appliance or wearing absorbent materials that had to be changed at least two times a day; b) a daytime voiding interval less than one hour or awakening to void at least five times per night, or c) obstructed voiding.

4.  Since June 25, 2016, the Veteran's cystocele did not result in the use of an appliance or wearing absorbent materials that had to be changed at least four times a day.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability manifested by numbness and
tingling of the hands, stress fractures of the feet, a TMJ disorder, and a hernia of the abdominal wall, have not been met. 38 U.S.C.A. §§ 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).

2.  The criteria for a rating in excess of 50 percent for a rectocele have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.116, Diagnostic Code 7623 (2016).

3.  Before June 25, 2016, the criteria for a rating in excess of 20 percent for a cystocele have not been met, and since that time, the criteria for a rating in excess of 40 percent have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7512, 4.116, Diagnostic Code 7623 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In the instant case, the Veteran was provided with all appropriate notification in July 2009.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Veteran's claims at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records have been obtained, to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, in July 2016, the Veteran was provided with examinations addressing her claimed numbness and tingling of the hands, stress fractures of the feet, a TMJ disorder, and hernia of the abdominal wall.  The examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded her current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Veteran has not objected to the adequacy of these examinations.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran participated in a videoconference hearing before the Board in August 2015, and a transcript of this hearing has been associated with the record.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection Generally

The Veteran claims that she is entitled to service connection for numbness and tingling of the hands, stress fractures of the feet, a TMJ disorder, and a hernia of the abdominal wall.  The Board will discuss the Veteran's claims together, because in each case, the weight of the evidence fails to demonstrate that the Veteran has shown such disabilities at any time since filing her claims of entitlement to service connection in June 2009.  

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for service connection that a current disability be present is however satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Furthermore, pain alone, without a diagnosed or identifiable underlying malady or condition, does not itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

With respect to the Veteran's claim for service connection for numbness and tingling of the hands, the Veteran underwent an examination in January 2010, at which time the Veteran complained of decreased sensation in the left face, arm, and leg, but she did not complain of decreased sensation in the hands.  The Veteran's sensory examination was normal, and the cranial nerves were found to be intact.  In January 2012, the Veteran stated that she experienced tingling in her hands as a result of her April 2003 thyroid removal.  In a July 2016 examination, the Veteran's grip and pinch strength were bilaterally normal.  Reflex and sensory examination of the hands were normal.  In a September 2016 examination, the Veteran's hand grip was bilaterally normal.  

With respect to the Veteran's claim for service connection for stress fractures of the feet, the Veteran underwent a VA examination in July 2016, at which time the Veteran reported a history of stress fractures to the feet while in service, but she denied experiencing any current symptoms as a result of this condition.  The Veteran denied experiencing pain, flare-ups, or functional impairment relating to the feet.  The examiner indicated that the Veteran's bilateral stress fracture had resolved, and no current foot diagnosis was rendered.  

With respect to the Veteran's claim for service connection for a TMJ disorder, in January 2012, the Veteran indicated that she ate a soft diet and used heat and ice therapy to treat her TMJ disorder.  In September 2013, a clinician indicated that the Veteran had TMJ pain and wore a mouth guard.  In August 2015, the Veteran's daughter stated that the Veteran experienced a loud popping in her jaw and wore mouth guards at night.  The Veteran underwent an examination in July 2016, at which time the examiner diagnosed the Veteran with jaw pain.  The examiner noted the Veteran's complaints of clicking and popping of the right TMJ and pain when opening her mouth wide.  Upon physical examination, the examiner found that the Veteran's TMJs were within normal limits.  X-ray imaging of the teeth and jaw was normal.  In November 2016, an additional examiner opined that the Veteran did not have a diagnosed TMJ disorder.  

With respect to the Veteran's claim for service connection for a hernia, the Veteran filed her claim of entitlement to service connection for a hernia in June 2009.  In January 2012, the Veteran stated that she had a small hernia following the 1999 surgical removal of her appendix.  The Veteran underwent an examination in July 2016, at which time the examiner noted the Veteran's reports that she had a hernia at the lateral border of her appendectomy scar, and that clinicians thought that she might have an inguinal hernia.  Upon physical examination, the examiner did not detect an inguinal, femoral, ventral hernia, or other hernia at the Veteran's appendectomy scar.  

Upon review of these facts, the Board acknowledges that the Veteran has arguably complained of symptoms relating to her claimed disabilities since June 2009.  Clinicians, including the July 2016 and November 2016 examiners, have not, however, attributed the Veteran's complaints of such symptoms to an underlying chronic disability.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  

To the extent that the Veteran believes that she experiences symptoms of her claimed disabilities such as numbness and pain, the Veteran is competent to testify as to readily-observable symptoms.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran, as a layperson, is not competent to report that any symptoms that she currently experiences rise to the level of a "disability" for VA purposes.  Thus, while the Veteran may experience numbness and pain, her statements are not sufficient to establish the presence of a current disability.  The Board finds that the weight of the evidence of record is against a finding that the Veteran suffers from a chronic disability manifested by numbness and tingling of the hands, stress fractures of the feet, a TMJ disorder, or a hernia of the abdominal wall disability.  

In sum, the Board concludes that the criteria for service connection for a disability manifested by numbness and tingling of the hands, stress fractures of the feet, a TMJ disorder, or a hernia of the abdominal wall disability have not been met, and the claims are denied.


Increased Ratings Generally

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999). However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007). In this case, staged ratings have been assigned, and as discussed below, the evidence does not support the assignment of any additional staged rating periods other than those discussed herein.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately. 38 C.F.R. § 4.25 (2016); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994). Pyramiding-the evaluation of the same manifestation of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14 (2016).

Increased Rating for Rectocele

The Veteran's rectocele is rated 50 percent disabling under Diagnostic Code 7623, applicable to surgical complications of pregnancy with rectocele.  

The criteria applicable to surgical complications of pregnancy provide for a maximum 50 percent rating with a rectocele or cystocele, and a greater rating is therefore unavailable to the Veteran under such criteria.  See 38 C.F.R. § 4.116, Diagnostic Code 7623.  The Board otherwise notes that in August 2016, the Veteran was awarded additional, separate ratings for pelvic pain, hemorrhoids, rectal bleeding, and fecal incontinence associated with her rectocele, and the Veteran has not appealed these ratings.  

Turning to the facts in this case, the Veteran filed her underlying claim of entitlement to service connection for a rectocele in June 2009.   The Veteran underwent a VA examination in December 2009, at which time she reported needing to splint, or advance her hand high into her vagina, to defecate.  In February 2010, palpation of the Veteran's rectum was normal.  In a February 2016 examination, the Veteran denied receiving any current treatment for rectocele.  The Veteran did not have a rectovaginal fistula or uterine prolapse, and she indicated that her current symptoms were incontinence of feces and pelvic pain.  

Turning now to an evaluation of these facts, and without commenting on whether the assignment of the above-described separate ratings in addition to the existing 50 percent rating for rectocele constitutes impermissible pyramiding, the Board cannot discern any symptoms of rectocele that are not encompassed by the existing ratings.  

In sum, the criteria for a rating greater than 50 percent for a rectocele have not been met. 

Increased Rating for Cystocele

The Veteran's cystocele is rated 20 percent disabling under Diagnostic Code 7512, applicable to chronic cystitis, before June 25, 2016, and 40 percent thereafter.  In order to clarify the issue on appeal, the Board notes that the Veteran has argued that her cystocele has resulted in the symptom of pelvic pain.  The Veteran has been awarded a separate 10 percent rating for pelvic pain, and the Veteran has not appealed this rating.  The Board will thus address the proper rating for the symptoms other than pelvic pain that are associated with the Veteran's cystocele.  

Chronic cystitis is rated on the basis of voiding dysfunction.  See 38 C.F.R. § 4.115b, Diagnostic Code 7512.  Voiding dysfunctions are rated under the criteria applicable to urine leakage, urinary frequency, or obstructed voiding.  Under the criteria applicable to urine leakage, a 20 percent rating applies with the wearing of absorbent materials that must be changed fewer than two times per day.  A 40 percent rating applies with the wearing of absorbent materials that must be changed two to four times per day.  A 60 percent rating applies with the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  38 C.F.R. § 4.115(a) (2016).

Under the criteria applicable to urinary frequency, a 20 percent rating applies with a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating applies with a daytime voiding interval less than one hour, or; awakening to void five or more times per night.  38 C.F.R. § 4.115(a) (2016).  Under the criteria applicable to obstructed voiding, a 30 percent rating applies to urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115(a) (2016).

Turning to the facts in this case, the Veteran filed her underlying claim of entitlement to service connection in June 2009.  The Veteran underwent a VA examination in December 2009, at which time she reported experiencing urinary urgency, urinary frequency, nocturia, and occasional stress urinary incontinence.  The Veteran's urinary complaints had improved since her 2008 surgery, but she continued to experience urinary urgency.  In February 2010, the Veteran reported experiencing urinary incontinence, with urge incontinence and stress incontinence both occurring once or twice a week.  The Veteran experienced nocturia up to three times nightly and had a daily urinary frequency of every two hours.  Medications did not help the Veteran's urinary symptoms.  

The Veteran underwent an additional VA examination in August 2010, at which time the Veteran stated that she had a daytime urinary voiding interval of greater than three hours, and she experienced nocturia four times nightly.  The Veteran denied having hesitancy or difficulty starting the urinary stream, weak or intermittent stream, dysuria, dribbling, or straining to urinate.  There was no urinary leakage.  There was no history of obstructed voiding.  

In March 2015, the Veteran noted that the existing 20 percent rating for cystocele addressed only her urinary frequency and did not address her other symptoms, such as pain.  In August 2015, the Veteran's daughter indicated that the Veteran woke up to urinate four to five times a night, and she had been since 2006.  In September 2015, the Veteran complained of urinary leakage.  A September 2015 functional screen indicated that the Veteran had experienced urinary incontinence within the past 24 months, but urinary incontinence had not persisted for more than a month.  

In June 2016, the Veteran underwent an examination, at which time the Veteran reported experiencing stress incontinence and urinary urgency.  The Veteran had a urinary incontinence anchor and cystocele mesh.  The Veteran's voiding dysfunction required absorbent material that had to be changed two to four times a day.  The voiding dysfunction did not require the use of an appliance.  The Veteran had a daytime voiding interval of less than one hour, and she awakened three to four times nightly to urinate.  There were no signs of obstructed voiding.  The Veteran had no other bladder or urethral conditions.

Upon review of these facts, the Board notes that a rating in excess of 20 percent before June 25, 2016, based on urine leakage requires wearing absorbent materials that must be changed at least two times per day.  The evidence does not show such a degree of urinary leakage before June 25, 2016.  In February 2010, the Veteran indicated that she experienced two episodes of urge incontinence and stress incontinence weekly.  To the extent the Veteran wore absorbent materials to treat this incontinence, the Board does not find that four weekly episodes of incontinence would require the changing of absorbent pads at least two times per day, nor has the Veteran alleged such symptoms.  In August 2010, the Veteran denied experiencing urinary leakage.  The Board cannot otherwise find that the weight of the evidence supports a finding that the Veteran's urinary leakage required the use of absorbent pads changed at least two times per day during this time.  A rating in excess of 20 percent based on urinary leakage is thus unavailable before June 25, 2016. 

A rating in excess of 20 percent based on urinary frequency before June 25, 2016, requires a daytime voiding interval less than one hour, or awakening to void at least five times nightly.  In February 2010, the Veteran had a daytime voiding interval of two hours, and she woke to void three times nightly.  In August 2010, the Veteran had a daytime voiding interval of greater than three hours, and she woke to void four times nightly.  In August 2015, the Veteran's daughter indicated that the Veteran woke to void four to five times a night, and that she had done so since 2006.  The weight of this evidence shows that before June 25, 2016, the Veteran did not have a daytime voiding interval of less than one hour, nor did she awaken to void five or more times per night.  While the Board acknowledges the August 2015 statement of the Veteran's daughter suggesting that the Veteran awakened to void up to five times nightly and had done so since 2006, this number is greater than the number that the Veteran herself reported during this time.  The Veteran is the most credible and competent to report her nightly urinary symptoms, and the Board finds that the Veteran's self-reported frequency does not support a rating in excess of 20 percent before June 25, 2016.  A rating greater than 20 percent is unavailable to the Veteran before June 25, 2016, based on urinary frequency.  

The Board further finds that the evidence has not shown, nor has the Veteran alleged, that the Veteran had urinary retention requiring intermittent or continuous catheterization before June 25, 2016.  A rating greater than 20 percent is unavailable to the Veteran before June 25, 2016, based on obstructed voiding.  

The Board further finds that the Veteran's cystocele does not warrant a rating in excess of 40 percent since June 25, 2016.  A rating greater than 40 percent requires the use of an appliance or needing to change absorbent materials at least four times per day.  The Veteran's cystocele has not resulted in this severity of urine leakage since June 25, 2016; indeed, the June 2016 examiner found that the Veteran's voiding dysfunction required absorbent material that had to be changed two to four times a day.  The Veteran has not otherwise alleged that her urinary leakage required the use of an appliance.

In sum, the criteria for a rating in excess of 20 percent for a cystocele have not been met before June 25, 2016, and the criteria for a rating in excess of 40 percent have not been met thereafter. 


ORDER

Service connection for a disability manifested by numbness and tingling of the hands is denied.

Service connection for stress fractures of the feet is denied.

Service connection for a TMJ disorder is denied.

Service connection for a hernia of the abdominal wall is denied. 

A rating in excess of 50 percent for a rectocele is denied.

A rating in excess of 20 percent for a cystocele before June 25, 2016, and in excess of 40 percent thereafter, is denied.  




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


